DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are pending in the current application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 7-10 of copending Application No. 16649272 (reference application) in view of Iwata et al. (KR 20100100695 A, English machine translation utilized for all citations).
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim an adhesive composition comprising an alicyclic epoxy compound, an aliphatic epoxy compound, 3,3’-oxybis(methylene)bis(3-ethyloxetane), 3-ethyl-3-hydroxymethyloxetane, and 3-ethyl-3-(2-ethylhexyloxymethyl)oxetane, where the total content of oxetane compounds can be included from 32-49 parts by weight.
Regarding Claims 1, 2, and 4, 16/649272 claims an adhesive composition comprising 20-50 parts by weight of 3-ethyl-3-(2-ethylhexyloxymethyl)oxetane, 2-8 parts by weight of 3-ethyl-3-hydroxymethyloxetane, 2-8 parts by weight of 3,3’-oxybis(methylene)bis(3-ethyloxetane) (total oxetane compounds from 24 to 66 parts by weight), and 10-50 parts by weight of an alicyclic compound (a first epoxy compound) all based upon 100 parts of total adhesive composition (16/649272, Claim 1).  16/649272 further claims the adhesive composition comprises an aliphatic compound (a second epoxy compound; 16/649272, Claim 3).  16/649272’s total oxetane compound content completely and closely encompasses the claimed range of 32-49 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
16/649272 remains silent regarding a diacrylate-based compound included in an amount of 8-12 parts by weight.
Iwata, however, teaches an adhesive composition comprising epoxy compounds and oxetane compounds for a polarizing plate and a display device (Iwata, [0001], [0016]-[0018], [0028]-[0072]).  Iwata teaches the adhesive composition further comprises an unsaturated compound that is preferably a (meth)acrylic compound having a tricyclodecane skeleton that is included in an amount of 5-25 wt% (Iwata, [0019], [0108]-[0143]).  Iwata teaches the (meth)acrylic compound includes di(meth)acrylates such as dipropylene glycol di(meth)acrylate (Iwata, [0019], [0125]-[0142]).  Iwata’s (meth)acrylic compound content range completely and closely encompasses the claimed range of 8-12 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since 16/649272 and Iwata both disclose similar adhesive compositions comprising epoxy and oxetane compounds, it would have been obvious to one of ordinary skill in the art to have included Iwata’s (meth)acrylic compound into 16/649272’s adhesive composition to yield an adhesive for a polarizer that exhibits excellent adhesion, achieves low moisture permeability, prevents discoloration, exhibits reasonable shrinkage, can be easily cured with an adjustable curing rate, and exhibits excellent durability and reliability as taught by Iwata (Iwata, [0012]-[0025], [0142]-[0143]).
 Regarding Claim 3, modified 16/649272 claims the adhesive composition comprises the alicyclic epoxy compound (a first epoxy compound) in an amount of 10-50 parts by weight based upon 100 parts of total adhesive composition (16/649272, Claim 1).  16/649272’s alicyclic epoxy compound content range completely and closely encompasses the claimed range of 20-50 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 5, modified 16/649272 claims the aliphatic epoxy compound is included in an amount of 1-30 parts by weight (16/649272, Claim 5).  16/649272’s aliphatic epoxy compound content range completely and closely encompasses the claimed range of 10-30 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 6, modified 16/649272 claims the adhesive composition comprises 2-8 parts by weight of 3,3’-oxybis(methylene)bis(3-ethyloxetane), 2-8 parts by weight of 3-ethyl-3-hydroxymethyloxetane, and 20-50 parts by weight of 3-ethyl-3-(2-ethylhexyloxymethyl)oxetane (16/649272, Claim 1).  16/649272’s content ranges completely and closely encompass the claimed ranges of 4-8 parts by weight, 4-6 parts by weight, and 24-35 parts by weight, respectively; and therefore, establish a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Regarding Claim 7, modified 16/649272 teaches the adhesive composition can comprise a cationic polymerization initiator (Iwata, [0016], [0075]-[0107]).
Regarding Claims 8 and 10, modified 16/649272 claims a polarizing plate comprising a polarizer, an adhesive layer formed of the adhesive composition discussed above, and an acryl-based protective film (16/649272, Claims 7, 9).
Regarding Claim 9, modified 16/649272 claims the adhesive layer has a thickness of greater than 0 µm to 20 µm (16/649272, Claim 8).  16/649272’s thickness range is identical to the claimed range, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 11, modified 16/649272 claims an image display device comprising a display panel, the polarizing plate discussed above disposed on one or both surface of the display panel (16/649272, Claim 10).
Claims 1-6 and 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 7-11 of copending Application No. 16/649280 (reference application) in view of Iwata et al. (KR 20100100695 A, herein English machine translation utilized for all citations).
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim an adhesive composition comprising an alicyclic epoxy compound, an aliphatic epoxy compound, 8-12 parts by weight of dipropylene glycol di(meth)acrylate, 3,3’-oxybis(methylene)bis(3-ethyloxetane), 3-ethyl-3-hydroxymethyloxetane, and 3-ethyl-3-(2-ethylhexyloxymethyl)oxetane, where the total content of oxetane compounds can include from 32-49 parts by weight.
Regarding Claims 1, 2, and 4, 16/649280 claims an adhesive composition comprising 20-40 parts by weight of 3-ethyl-3-(2-ethylhexyloxymethyl)oxetane, 2-8 parts by weight of 3-ethyl-3-hydroxymethyloxetane, 2-8 parts by weight of 3,3’-oxybis(methylene)bis(3-ethyloxetane) (total oxetane compounds from 24 to 56 parts by weight), 5-20 parts by weight of dipropylene glycol diacrylate-based compound, and 10-50 parts by weight of an alicyclic epoxy compound (first epoxy compound) all based upon 100 parts of total adhesive composition (16/649280, Claims 1, 3, 7).  16/649280 further claims the adhesive composition comprises an aliphatic compound (a second epoxy compound; 16/649280, Claim 3).  16/649280’s total oxetane compound content completely and closely encompasses the claimed range of 32-49 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  16/649280’s diacrylate compound content range completely and closely encompasses the claimed range of 8-12 parts by weight, and therefore, establishes a prima facie case of obviousness over claimed range (see MPEP 2144.05, I).
Regarding Claim 3, 16/649280 claims the adhesive composition comprises the alicyclic epoxy compound (a first epoxy compound) in an amount of 10-50 parts by weight based upon 100 parts of total adhesive composition (16/649280, Claim 1).  16/649280’s alicyclic epoxy compound content range completely and closely encompasses the claimed range of 20-50 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 5, 16/649280 claims the aliphatic epoxy compound is included in an amount of 1-30 parts by weight (16/649280, Claims 3, 5).  16/649280’s aliphatic epoxy compound content range completely and closely encompasses the claimed range of 10-30 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 6, 16/649280 claims the adhesive composition comprises 2-8 parts by weight of 3,3’-oxybis(methylene)bis(3-ethyloxetane), 2-8 parts by weight of 3-ethyl-3-hydroxymethyloxetane, and 20-40 parts by weight of 3-ethyl-3-(2-ethylhexyloxymethyl)oxetane (16/649280, Claim 1).  16/649280’s content ranges completely and closely encompass the claimed ranges of 4-8 parts by weight, 4-6 parts by weight, and 24-35 parts by weight, respectively; and therefore, establish a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Regarding Claims 8 and 10, 16/649280 claims a polarizing plate comprising a polarizer, an adhesive layer formed of the adhesive composition discussed above, and an acryl-based protective film (16/649280, Claims 8, 10).
Regarding Claim 9, 16/649280 claims the adhesive layer has a thickness of greater than 0 µm to 20 µm (16/649280, Claim 9).  16/649280’s thickness range is identical to the claimed range, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 11, 16/649280 claims an image display device comprising a display panel, the polarizing plate discussed above disposed on one or both surface of the display panel (16/649280, Claim 11).
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 16/649280 (reference application) as discussed above, and further in view of Iwata et al. (KR 20100100695 A, English machine translation utilized for all citations).
Regarding Claim 7, 16/649280 teaches the adhesive composition as discussed above for claims 1 and 7.  
16/649280 remains silent regarding a cation polymerization initiator.
Iwata, however, teaches an adhesive composition comprising epoxy compounds and oxetane compounds for a polarizing plate and a display device (Iwata, [0001], [0016]-[0018], [0028]-[0072]).  Iwata teaches the adhesive composition can comprise a cationic polymerization initiator (Iwata, [0016], [0075]-[0107]).
Since 16/649280 and Iwata both disclose similar adhesive compositions comprising epoxy and oxetane compounds, it would have been obvious to one of ordinary skill in the art to have included Iwata’s cationic polymerization initiator into 16/649280’s adhesive composition to yield an adhesive for a polarizer that exhibits excellent adhesion, achieves low moisture permeability, prevents discoloration, exhibits reasonable shrinkage, and maintains sufficient mechanical and adhesive strength as taught by Iwata (Iwata, [0012]-[0018], [0075]-[0107]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (KR 20100100695 A, herein English machine translation utilized for all citations).
Regarding Claim 1, Iwata teaches an adhesive composition comprising an epoxy compound (A), an oxetane compound (B), a cationic photopolymerization initiator (C), and an acrylate-based compound (D) (Iwata, [0016]-[0019]).  Iwata further teaches the epoxy compound (A) can comprise two or more epoxy compounds (a first epoxy compound and a second epoxy compound) (Iwata, [0036]-[0044]).  Iwata further teaches the oxetane compound (B) can comprise one or more oxetane compounds that include 3-ethyl-3-[(3-ethyloxetan-3-yl)methoxymethyl]oxetane (i.e. 3,3’-oxybis(methylene)bis(3-ethyloxetane)), 3-ethyl-3-hydroxymethyloxetane, and 3-ethyl-3-(2-ethylhexyloxy)methyloxetane (Iwata, [0045]-[0072], [0237]-[0241], Tables 1-2).  It would have been obvious to one of ordinary skill in the art to select and to try the aforementioned oxetane compounds from the finite list of oxetane compounds disclosed by Iwata within the adhesive composition with a predictable and reasonable expectation of success (see MPEP 2143).  Iwata further teaches the total oxetane compounds can be added in amounts of 38 wt%, 45 wt%, and 47 wt% (Iwata, [0237]-[0241], Tables 1-2).  Iwata’s oxetane content values fall within the claimed range of 32-49 parts by weight, and therefore, satisfy the claimed range (see MPEP 2131.03).  Iwata further teaches the acrylate-based compound can include dipropylene glycol diacrylate, and can be included in an amount of 5-25 wt% (Iwata, [0108]-[0109], [0125]-[0129], [0142]-[0143]).  Iwata’s acrylate-based compound range closely and completely encompasses the claimed range of 8-12 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 2, Iwata teaches the two or more epoxy compounds can include an alicyclic epoxy compound (a first epoxy compound) (Iwata, [0040]).
Regarding Claim 3, Iwata teaches the two or more epoxy compounds (a first epoxy compound) can be included in an amount of 38 wt% (Iwata, [0233]-[0236], Table 1).  Iwata’s first epoxy content value falls within the claimed range of 20-50 parts by weight, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 4, Iwata teaches the two or more epoxy compounds can include an aliphatic epoxy compound (a second epoxy compound) (Iwata, [0041]).
Regarding Claim 5, Iwata teaches the two or more epoxy compounds (a second epoxy compound) can be included in amounts of 26 wt% and 30 wt% (Iwata, [0233]-[0236], Table 1).  Iwata’s second epoxy content values fall within the claimed range of 10-30 parts by weight, and therefore, satisfy the claimed range (see MPEP 2131.03).
Regarding Claim 7, Iwata further teaches the adhesive composition comprises a cationic photopolymerization initiator (C) (Iwata, [0075]-[0107]).
Regarding Claims 8 and 10, Iwata further teaches a polarizing plate comprising a polarizer, an adhesive layer comprising the adhesive composition discussed above, and an acrylate-based protective film provided on at least one surface of the adhesive layer (Iwata, [0001]-[0002], [0014]-[0016], [0023]-[0028], [0170]-[0198], [0203]-[0204]).
Regarding Claim 9, Iwata further teaches the adhesive layer has a thickness of preferably 20 µm or less (Iwata, [0215]).  Iwata’s preferred thickness range is identical to the claimed range of 20 µm or less, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 11, Iwata further teaches a display device comprising a display panel and the polarizing plate discussed above (Iwata, [0001]-[0002], [0015], [0024]-[0026], [0194], [0218], [0228]-[0229]).

Relevant Prior Art
Iwata et al. (KR 20100100695 A) is the closest prior art of record.  However, Iwata fails to specifically disclose an adhesive composition that simultaneously comprises the contents of 4-8 parts by weight of 3,3’-oxybis(methylene)bis(3-ethyloxetane), 4-6 parts by weight of 3-ethyl-3-hydroxymethyloxetane, and 24-35 parts by weight of 3-ethyl-3-(2-ethylhexyloxymethyl)oxetane all based upon 100 parts of total adhesive composition as required by claim 6.
Iwata does not anticipate or render obvious the invention of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Eli D. Strah/Primary Examiner, Art Unit 1782